Citation Nr: 1034592	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  03-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability, claimed 
as an abnormal electrocardiogram (EKG).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from July 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, 
Pennsylvania.

In June 2004, the Veteran testified before the Veterans Law Judge 
S. L. Kennedy at a hearing held at the RO. Unfortunately, the 
transcript of that hearing is incomplete, due to an equipment 
failure.  The Veteran was subsequently given the opportunity to 
attend an additional travel board hearing.  In October 2005, the 
Veteran testified before the Veterans Law Judge Kathleen K. 
Gallagher. A complete transcript of that hearing has been 
associated with the claims file.  Because the Veteran has 
testified before two different Veterans Law Judges, appellate 
review of this matter has been assigned to a panel of three 
Veterans Law Judges, in accordance with 38 C.F.R. § 20.707.  Both 
judges who conducted hearings in this appeal have participated in 
making the decision below.  

By way of procedural background, the Veteran initially raised 
issues of service connection for a heart disability, a lung 
disorder, an acquired psychiatric disorder, and a polysubstance 
abuse disorder.  In June 2004, the Board found that the above 
June 2004 travel board hearing transcript was incomplete and 
remanded to allow the Veteran the opportunity to again testify as 
to his claims.  As noted above, that hearing was conducted in 
October 2005.  Thereafter, the Board remanded the matter for 
further evidentiary development and due process considerations.  
In an October 2007 decision, the Board denied the claim of 
service connection for a lung condition.  The remaining issues on 
appeal were remanded to the RO for additional evidentiary 
development.  In a March 2009 decision, the Board denied the 
issues of service connection for an acquired psychiatric disorder 
and a polysubstance abuse disorder.  The issue of service 
connection for a heart disability was remanded pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998) for failure to comply 
with the Board's directives in its April 2006 remand.  
Specifically, the remand directed the RO to schedule a VA 
examination where the examiner was to provide an opinion as to 
the etiology of his heart disability.  This directive was 
complied with during a June 2009 VA examination.  The RO 
thereafter readjudicated the matter and issued a supplemental 
statement of the case (SSOC).  The issue of service connection 
for a heart disability returns to the Board for appellate review 
as the RO has substantially complied with the directives in the 
March 2009 Board remand.  Id.  


FINDING OF FACT

The Veteran's coronary artery disease is not related to a disease 
or injury in service and a cardiovascular-renal disease was not 
manifest within one year of service discharge.  


CONCLUSION OF LAW

The Veteran's coronary artery disease was not incurred in or 
aggravated by service, nor may it be presumed to have to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's claim, a letter 
dated in April 2002 satisfied the second and third elements under 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  Subsequent 
letters dated in July 2006 and November 2007 fully satisfied the 
duty to notify provisions.  Although these letters were not sent 
prior to initial adjudication of the Veteran's claim, this has 
not prejudiced him, since he was provided adequate notice, given 
adequate time to respond with additional argument and evidence, 
and the claim was readjudicated in an additional September 2008 
supplemental statement of the case (SSOC).  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007)(holding that a notice error 
may be cured by providing compliant notice, followed by a 
readjudication); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran's Social Security Administration records have also been 
associated with the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA opinions were obtained in July 2002, August 2008, and June 
2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr, 21 
Vet. App. at 312.  The Board finds that the June 2009 VA opinion 
obtained in this case is adequate, as it is predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  The VA examiner considered all of the pertinent 
medical evidence of record and the Veteran's statements, and 
provided a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination and opinion has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Service Connection

The Veteran contends that he has a heart disability, which 
resulted from his military service.  For the reasons that follow, 
the Board concludes that service connection is not warranted. 
 
Service connection may be established for a disability resulting 
from disease incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. at 309.

Post-service medical records establish that the Veteran was 
diagnosed with coronary artery disease in July 2004.  The first 
element for establishing direct service connection has been 
satisfied and the Board turns to the issues of service incurrence 
and nexus.  See Davidson, 581 F.3d 1313.  

The Veteran contends that he first experienced symptoms related 
to his heart disability in service.  Specifically, the Veteran 
contends that in 1977, while in-service, he blacked-out after a 
softball game and was treated for dehydration.  The Veteran 
testified during his October 2005 travel board hearing that 
someone in service may have removed an EKG report or other 
evidence of a heart disorder in service.  However, he was unsure 
of whether an EKG or other testing was actually performed during 
service.  He also could not point to a specific report that was 
removed from his file.  The Veteran also testified that he 
experienced heart palpitation and fluttering in service after 
taking an amphetamine-like drug.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007)(lay witness capable of diagnosing dislocated 
shoulder).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis). 

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, heart disease is not a condition capable of lay 
diagnosis, much less the type of condition that can be causally 
related to military service without medical expertise.  Davidson, 
581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  
Therefore, although the Veteran is competent to report his in-
service heart palpitation symptoms and current symptoms related 
to his heart disease, he is not competent to diagnose heart 
disease or provide an opinion as to its etiology. 

Turning to the medical evidence, the Veteran's July 1976 service 
entrance examination report shows that his heart was normal and 
he denied shortness of breath, chest pain, palpitation, heart 
trouble, or high or low blood pressure.  The Veteran underwent an 
examination in April 1977 where he denied shortness of breath, 
chest pain, palpitations, heart trouble, or blood pressure 
problems and his heart was again found to be normal.  During a 
September 1977 examination and the Veteran's August 1979 
separation examination, the Veteran's heart was again found to be 
normal.  

In a March 1981 Medical History Report taken during a routine 
Naval Reserve examination, the Veteran indicated that he had 
experienced heart palpitations during the preceding two months.  
Again, the Veteran testified during his October 2005 travel board 
hearing that he experienced this heart palpitation in association 
with taking amphetamine-like drugs.  Nevertheless, the Veteran's 
heart was found to be normal during the March 1981 examination.  

Private medical records from Cleveland Clinical indicated that in 
October 1994 the Veteran reported occasional and spontaneous 
chest palpitations and increased weight gain with no complained 
of chest pain, shortness of breath, nausea, vomiting, or 
diarrhea.  An October 1994 EKG report showed abnormal findings.  
Stress tests dated in November 1994 and December 1994 were 
performed due to these reported palpitations but were negative 
for ischemia.  None of these records from Cleveland Clinical 
relate his heart problems to service. 

A March 1998 chest x-ray report from St. Vincent's Hospital was 
normal and showed no active chest disease.  An April 2000 x-ray 
report also shows a normal sized heart.  In July 2004, the 
Veteran complained of shortness of breath and chest tightness.  
He was diagnosed with coronary artery disease after undergoing a 
positive stress test.  A stent was also placed at that time.  The 
remaining private treatment records dated from 2004 to 2005 show 
continued complaints of chest pain, shortness of breath, and 
chest pressure.  These medical records are also silent as to the 
etiology of the Veteran's heart disease.  

VA outpatient treatment records indicate that the Veteran 
submitted to significant cardiovascular treatment.  In July 2002, 
the Veteran first complained of heart palpitations and was 
assessed with borderline left ventricular hypertrophy, otherwise 
unremarkable Doppler echocardiogram.  In a July 2004 VA stress 
test report, the Veteran again complained of palpitations and 
chest pressure on exertion.  He was assessed with radionuclide 
myocardial perfusion imaging with evidence of anterolateral 
ischemia.  Subsequent VA outpatient treatment records dated from 
2004 to 2008 show continued complaints of heart palpitations, 
chest pain and tightness, fatigue, and shortness of breath.  
However, these VA records are silent for any indication that the 
Veteran's heart disability is related to service.  

During a July 2002 VA examination conducted in connection with 
his heart disability claim, the Veteran complained of infrequent 
chest tightness but denied dyspnea, fatigue, or dizziness.  The 
Veteran also denied shortness of breath, productive cough, 
fevers, night sweats, weight fluctuation, daytime 
hypersomnolence, or hemoptysis.  On examination, the Veteran's 
heart sounded of fair quality.  There was no murmur present or 
cardiac enlargement to percussion.  The Veteran was not assessed 
with any cardiac problems or abnormalities and thus the examiner 
did not proffer an opinion as to the etiology of such a 
disability.  

In August 2008, another VA examination was performed.  The 
examiner diagnosed the Veteran with coronary artery disease with 
stent placement in July 2004, with second catheterization in May 
2005 showing mild coronary artery disease.  Despite this 
diagnosis, the examiner concluded that the Veteran did not have a 
heart disability.  The examiner did not provide the requested 
etiological opinion.  As such, the matter was remanded for 
another VA medical examination to be performed and a medical 
opinion proffered.  

During the Veteran's most recent VA examination in June 2009, the 
examiner reviewed the claims file, noted the Veteran's 
significant medical history, and indicated the Veteran's oral 
history and current symptoms, to include occasional chest 
tightness.  The examiner noted that the Veteran had a stent 
placed in July 2004 at St. Vincent's Hospital.  He also noted 
various stress tests from 2004 through 2008, which showed no 
signs of ischemia.  On examination, there was no murmur or 
cardiac enlargement.  His heart sounds were distant with dorsalis 
pedis and posterior tibial pulses of +1.  His chest was clear to 
auscultation and there was no edema to the lower extremities.  
There was also no evidence of congestive heart failure.  The 
examiner noted that the Veteran smoked about one pack of 
cigarettes per day.  He diagnosed the Veteran with coronary 
artery disease; one stent placed in July 2004 with occasional 
chest tightness.  The examiner then opined that the Veteran's 
heart disability is not at least as likely as not due to his 
service.  He reasoned that smoking, being overweight, and his 
hyperlipidemia and sleep apnea were risk factors for heart 
disease.  

In weighing the evidence, the Board acknowledges that Veteran's 
assertions of his past and current symptomatology.  However, the 
Board places greater probative value on the June 2009 VA 
examination opinion.  This negative nexus opinion is the only 
competent evidence regarding the etiology of the Veteran's heart 
disability.  As provided above, the examination report is based 
upon a review of the Veteran's claims file, including all the 
service treatment records, as well as the Veteran's oral history 
and assertions.  See Barr, 21 Vet. App. at 312; see also Nieves- 
Rodriguez, 22 Vet. App. 295.  It is afforded great probative 
weight.  The Board finds that service connection must fail on a 
direct basis.   

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As 
discussed, the Veteran was not diagnosed with coronary artery 
disease within one year of separation from service. The Veteran 
cannot benefit from the presumption.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement for service connection for a heart disability, to 
include coronary artery disease, is denied.







_____________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge
Board of Veterans' Appeals

_____________________________
S. L. KENNEDY
Veterans Law Judge
Board of Veterans' Appeals







_____________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


